Citation Nr: 0921342	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Dayana Gubiseh-Ayala, MSW


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1979 to January 1980, from May 1980 to May 1984 and 
from July 1985 to August 1990.This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the New York, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held at the RO in December 2008; a 
transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action is required on her part.  


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied 
service connection for PTSD based on a finding that the 
evidence of record did not establish that the Veteran's 
reported stressor event in service, harassment and threats 
relating to witnessing sexual encounters between women aboard 
ship, actually occurred. 

2.  Subsequent correspondence and testimony from the 
Veteran's treating social worker from the Bronx Veteran's 
Center does tend to indicate that this alleged stressor event 
in service did occur; this testimony relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.    


CONCLUSION OF LAW

The evidence received since the February 1999 rating decision 
is new and material and the claim for service connection for 
right shoulder disability may be reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a), 
3.303, 3.304 (2008 ). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.

II.  Factual Background


A June 1983 service personnel record shows that the Veteran 
was restricted to the limits of the ship for 15 days due to 
use of marijuana and failure to report an offense.

In a July 1995 stressor statement the Veteran indicated that 
sometime between March 1982 and January 1983, while serving 
aboard the USS McKee, she saw one female haul technician 
climb into bed naked with another female haul technician.  
She reported the incident to the supervisor of the berthing 
area who instructed her not to discuss the incident and 
indicated that she would get back to the Veteran within 3 
weeks.  The berthing supervisor did not get back to the 
Veteran so the Veteran subsequently confronted her, begging 
to be moved to a bed on the other side of the berthing, as 
she was afraid of being attacked by the two women.  In 
response, the berthing supervisor, along with the two female 
haul technicians threatened to throw the Veteran overboard if 
she told anyone about the sexual incident between the two 
haul technicians.  As a result of the incident and the 
subsequent threat, the Veteran became unable to sleep, so 
scared of being attacked.  

Rating decisions in September 1995, March 1997 and February 
1999 denied service connection for PTSD.  The February 1999 
denial was based on a finding that the evidence of record did 
not establish that the Veteran's reported stressor event in 
service, harassment and threats relating to witnessing sexual 
encounters between women aboard ship, actually occurred. 

In a May 1998 statement the Veteran indicated that after she 
became afraid of her fellow servicewomen aboard the USS 
McKee, she rented an apartment and had an ex-boyfriend come 
and live with her.  She thought that he was going to protect 
her from the women aboard the boat.  The Veteran reported 
that the boyfriend was abusive toward her, however.  He would 
beat her up and then after the beating he would force her to 
have sex with him.  

In a March 2005 letter, a treating social worker from the 
Bronx Veteran's Center indicated that she had diagnosed the 
Veteran as having PTSD related to her reported stressor event 
in service of witnessing the sexual activity between her 
shipmates and being threatened by her shipmates.  

In a June 2005 addendum to the March 2005 letter, the social 
worker indicated that she had reviewed the Veteran's military 
records to determine whether her earlier PTSD diagnosis was 
accurate.  It was her clinical judgment that the history 
provided by the Veteran was accurate and that the diagnosis 
of PTSD due to sexual harassment/trauma was accurate.  

In a May 2006 letter the social worker indicated that the 
Veteran's military records and VA medical records show 
findings characteristic of women who had experienced military 
sexual trauma.  The social worker noted that the military 
records illustrated a history of chlamydia infection and 
herpes infection, which was consistent with sexual assault.  
She also noted that the military records showed military 
measures taken in association with possession and use of 
substances.  

In a separate May 2006 letter a treating VA psychiatrist, Dr. 
Golier, indicated that the Veteran has been diagnosed as 
having PTSD as a result of military sexual trauma when she 
was harassed and threatened by a group of lesbian sailors and 
then punished for reporting it to her supervisor, who it 
turned out was herself a lesbian who was sympathetic to the 
others.  

In a November 2008 letter, a treating VA social worker 
indicated that the Veteran was in treatment at the Bronx VA 
PTSD clinic.  She had been diagnosed as having PTSD as a 
result of military sexual trauma.  

At her December 2008 Board hearing the Veteran again 
testified that she witnessed the sexual activity aboard ship 
and that her fellow shipmates subsequently threatened to 
throw her overboard.  The Veteran reported that she was not 
physically assaulted by her shipmates.  The Veteran's 
treating social worker from the Bronx Veteran's Center 
testified that the Veteran had more than four post traumatic 
symptoms.  The Veteran was suffering from depression, 
anxiety, frequent panic attacks, difficulty communicating her 
feelings and poor concentration.  The social worker noted 
that people who experienced military sexual trauma often had 
certain symptoms that occur and after reading through some of 
the Veteran's military records, the social worker noted such 
physical symptoms and thought that some of them were likely 
due to the trauma.  

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App 128 (1997).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), which 
includes the criteria for a diagnosis of PTSD.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  If, however, VA 
determines either that the Veteran did not engage in combat 
with the enemy or that he or she did engage in combat, but 
that the alleged stressor is not combat related, then his or 
her lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
that corroborate his or her testimony or statements.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also Cohen, 
10 Vet. App. 128, 142 (1997).  

Cases involving allegations of personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the Veteran complains.  Therefore, evidence 
from sources other than the Veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

With regard to personal assault cases, the Court of Appeals 
for Veterans Claims (Court) has pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 
11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 
1997).  The Court has also held that these provisions of M21- 
1, which provided special evidentiary procedures for PTSD 
claims based on personal assault, were substantive rules that 
are the equivalent of VA regulations. See YR v. West, 11 Vet. 
App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."  

VA will not deny a PTSD claim which is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Service connection for PTSD was most recently denied in 
February 1999 based on a finding that the evidence of record 
did not establish that the Veteran's reported stressor event 
in service, harassment, and threats relating to witnessing 
sexual encounters between women aboard ship, actually 
occurred.  Since this decision, evidence has been produced in 
the form of letters and testimony from the Veteran's social 
worker from the Bronx Veteran's center tending to indicate 
that there are indications in the record that the Veteran did 
experience this trauma in service.  The evidence is thus 
related to an unestablished fact necessary to establish the 
claim.  It also raises a reasonable possibility of 
substantiating the claim as it constitutes affirmative 
evidence of  the occurrence of the reported stressor in 
service.  Accordingly, the Board finds that the evidence is 
new and material and that the claim may be reopened.  38 
C.F.R. §§ 3.156(a), 3.303.             
 
ORDER

The appeal to reopen the claim of service connection for PTSD 
is granted.  


REMAND

The primary question in the instant case has been whether the 
evidence shows that the Veteran's reported stressor events in 
service actually occurred.  The record does not contain any 
direct, affirmative evidence indicating that the events 
described by the Veteran took place.   Given the testimony 
from the Veteran's treating social worker from the Bronx 
Veteran's Center indicating that the Veteran's military 
records do contain indicators of military sexual trauma, 
however, the Board finds that further development in the form 
of a VA psychiatric examination and medical opinion, is 
necessary prior to final adjudication of this claim.  On 
remand the RO should update the record and also provide the 
Veteran with specific VCAA notice applicable to PTSD claims 
involving personal assault in service.   
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided 
appropriate VCAA notice pertaining to her 
claim for PTSD due to personal assault, 
including notice that conforms to the 
provisions of 38 C.F.R. § 3.304(f)(3) and 
all applicable VA manual provisions.

2.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for 
psychiatric disorder since January 2008, 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.  

3.  The RO should arrange for a VA 
psychiatric examination.  The Veteran's 
claims folder, including the service 
medical records, personnel records, 
statements from the Veteran and treatment 
records pertaining to psychiatric 
disorder, must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should 
provide his or her findings concerning 
the Veteran's current psychiatric 
diagnoses.  Also, the examiner should 
specifically review the service treatment 
records and service personnel records 
(contained in the claims file) and 
provide an opinion as to whether they 
contain any evidence that a personal 
assault (to include the Veteran's 
reported trauma aboard the USS McKee) or 
sexual assault occurred.  The examiner's 
review should include a determination of 
whether the records show evidence of any 
behavior changes related to personal or 
sexual assault.  Finally, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e. a 
50 percent chance or better) that any 
current psychiatric disability is related 
to the Veteran's military service, to 
include personal or sexual assault 
therein.  The examiner should explain the 
rationale for all opinions given and 
should provide the opinions even if they 
require resort to speculation. 

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


